IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                        AT NASHVILLE             FILED
                      JUNE SESSION, 1997          August 22, 1997

                                                 Cecil Crowson, Jr.
                                                 Appellate C ourt Clerk

STATE OF TENNESSEE,      )    C.C.A. NO. 01C01-9608-CC-00345
                         )
    Appellee,            )
                         )    COFFEE COUNTY
                         )
V.                       )
                         )    HON. BUDDY PERRY
ARTHUR EDW ARD CHANDLER,)     BY INTERCHANGE
                         )
    Appellant.           )    (DUI)



FOR THE APPELLANT:            FOR THE APPELLEE:

ROBERT S. PETERS              JOHN KNOX WALKUP
SW AFFORD, PETERS & PRIEST    Attorney General & Reporter
100 First Avenue, S.W .
W inchester, TN 37398         JANIS L. TURNER
                              Assistant Attorney General
                              425 Fifth Avenue North
                              2nd Floor, Cordell Hull Building
                              Nashville, TN 37243

                              C. MICHAEL LAYNE
                              District Attorney General

                              STEPHEN E. WEITZMAN
                              Assistant District Attorney General
                              P.O. Box 147
                              Manchester, TN 37355


OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                OPINION

      Following a jury trial in the Circuit Court of Coffee County, the Defendant,

Arthur Edward Chandler, was convicted of DUI, 3rd offense, driving on a revoked

license, resisting arrest, and was found by the trial court to be in violation of the

implied consent law. The trial court sentenced Defendant to serve eleven (11)

months, twenty-nine (29) days for the DUI conviction, suspended after one

hundred and twenty (120) days incarceration in the Coffee County Jail, thirty (30)

days incarceration on the conviction for driving on a revoked license, to be served

concurrently with the DUI sentence, and sentenced him to serve six (6) months

in the Coffee County Jail for the conviction of resisting arrest. The sentence for

resisting arrest was ordered to be served consecutively to the sentence for DUI,

3rd offense. The trial court also ordered that Defendant’s driving privileges be

revoked for ten (10) years on the conviction for DUI with an additional six (6)

months revocation for violation of the implied consent law.         In this appeal,

pursuant to Rule 3, Tennessee Rules of Appellate Procedure, the Defendant

argues that the trial court erred by ordering consecutive sentencing and by

imposing the maximum six (6) month sentence for the conviction of resisting

arrest.



      The record in this appeal is sparse. It consists only of the documents filed

with the trial court clerk, including but not limited to the arrest warrants,

indictm ent, judgments, motion for new trial, notice of appeal, and designation of

record. The only transcript is of the sentencing hearing wherein no proof was

offered other than a presentence report containing the Defendant’s prior criminal



                                         -2-
record. The transcript consists of arguments of counsel and the trial court’s ruling

at the sentencing hearing. It is apparent from this meager record that the trial

court relied upon proof which he heard at the trial in imposing the sentences.



      It is the duty of the Appellant to have prepared an adequate record in order

to allow a meaningful review on appeal. T.R.A.P. 24(b); State v. Bunch, 646
S.W.2d 158, 160 (Tenn. 1983); State v. Roberts, 755 S.W .2d 833, 836 (Tenn.

Crim. App. 1988). W hen a record is incomplete and does not contain transcripts

of proceedings relevant to an issue which is presented for review by the

appellant, our court is precluded from considering the issue.        Roberts, 755
S.W.2d at 836. In addition, statements and arguments of counsel during the

course of a sentencing hearing are not evidence. Id.



      Therefore, the status of the record being that which it is, we must

conclusively presume that the ruling of the trial court in the sentencing hearing

was correct. State v. Roberts, 755 S.W .2d at 836 (Tenn. Crim. App. 1988).



      The judgments of the trial court are affirmed.


                                 ____________________________________
                                 THOMAS T. W OODALL, Judge

CONCUR:

___________________________________
JOSEPH B. JONES, Presiding Judge

___________________________________
W ILLIAM M. BARKER, Judge




                                        -3-